Gollmar, Dep. Att’y-Gen.,
You asked for an opinion as to the exact time within which notaries appointed during the recess of the Senate and confirmed by this Special Session of 1926 must lift their commissions and file their bonds.
Section 1 of the Act of April 4, 1901, P. L. 70, provides as follows: “From and after the passage of this act notaries public appointed by the Governor during the recess of the Senate shall each receive a commission which shall expire at the end of the next session of the Senate.”
Section 2 of said act provides as follows: “When notaries public appointed by the Governor during the session of the Senate, and those appointed under the provisions of the 1st section of this act, are duly confirmed by the Senate, they shall each be entitled to receive a commission for the term of four (4) years, to be computed from the date of such confirmation.”
Section 3 of the Act of April 14,1840, P. L. 334, however, provides that the commission of any notary thereafter appointed who, for the space of thirty days after his appointment, neglects to give bond and cause the same and his commission and oath to be recorded, shall be null and void.
In accordance with a ruling made by C. W. Stone, then Secretary of the Commonwealth, it was held that the thirty days’ limitation applies only to original appointments and to reappointments made after the expiration of a full term. This rule has been recognized by your department for more than thirty-five years and allows commissions issued during the recess of the Senate, when confirmed, to be lifted and the full-term bonds filed any time before the final adjournment of the Senate confirming the recess appointments. Notarial recess appointees are usually presented comparatively early in the long regular sessions of the Senate next succeeding the issuance of *430such recess commissions, and are usually confirmed more than thirty days before the final adjournment of the Senate. This gives notarial recess appointees, when confirmed, at least thirty days within which to file the full-term bonds and lift the full-term commissions. But this session of 1926 is a special session, and because of the early adjournment of the Senate, determined for Feb. 18th, creates a different situation by reducing the time to one day less than thirty days.
It is possible for the Senate to delay confirmation until nearly the final adjournment, and in such case it would be impossible for Senate employees to certify to your department a separate confirmation notice for each notary as is the custom, and for your department to then prepare the commissions and bonds for the numerous confirmed notaries before the Senate adjourns. In such a case, notaries would be out of commission before the new commissions could issue, thus making ineffective and inoperative the purpose of the Senate’s action and rendering null and void all recommissions for recess appointees.
Because of the possibility of this situation, the Act of April 14, 1840, § 3, P. L. 334, is controlling. The legislature, by the passage of this act, evidently intended that all notary appointees should have at least the space of thirty days after appointment to qualify.
I am, therefore, of the opinion that all recess appointees should have the full thirty days after confirmation (which is the date of appointment) in which to file the four-year bond and lift their four-year commissions. The date of the confirmation during the present session was Jan. 20th. I am, therefore, of the opinion that the last day in which to file the four-year bond and lift the four-year commission and otherwise qualify, in this case, is Feb. 19, 1926. All confirmation recess commissions not lifted on or before that date will thereafter become null and void.
From C. P. Aadams, Harrisburg, Pa.